Name: 82/529/EEC: Council Decision of 19 July 1982 on the fixing of rates for the international carriage of goods by rail
 Type: Decision_ENTSCHEID
 Subject Matter: transport policy;  organisation of transport;  land transport
 Date Published: 1982-08-09

 Avis juridique important|31982D052982/529/EEC: Council Decision of 19 July 1982 on the fixing of rates for the international carriage of goods by rail Official Journal L 234 , 09/08/1982 P. 0005 - 0006 Finnish special edition: Chapter 7 Volume 3 P. 0021 Spanish special edition: Chapter 07 Volume 3 P. 0061 Swedish special edition: Chapter 7 Volume 3 P. 0021 Portuguese special edition Chapter 07 Volume 3 P. 0061 COUNCIL DECISION of 19 July 1982 on the fixing of rates for the international carriage of goods by rail (82/529/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas, pursuant to Council Decision 75/327/EEC of 20 May 1975 on the improvement of the situation of railway undertakings and the harmonization of rules governing financial relations between such undertakings and States (3), railway undertakings should be managed in accordance with economic principles and to this end determine their transport rates with the aim of achieving optimum financial results and financial balance; Whereas the attainment of these objectives presupposes the principle of commercial management of the carriage of goods by rail within a framework of sufficient commercial independence; Whereas, as part of such commercial management, the rates and conditions for the international carriage of goods between Member States must be laid down by the railway undertakings themselves in accordance with their commercial interests and taking account of the cost price and the market situation; Whereas the possibility of establishing, by means of bilateral or multilateral agreements between railway undertakings, tariffs with common scales, distinct from national tariffs, offering rates for whole journeys is likely to strengthen the competitive position of railways and to increase the attractiveness of railway services to the customer; Whereas railways must have sufficient commercial independence for intensifying their cooperation in the pursuit of common objectives as regards the fixing of rates and conditions of carriage, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall take the necessary steps to ensure that this Decision is applied to the following railway undertakings: >PIC FILE= "T0022010"> 2. As regards the SociÃ ©tÃ © nationale des chemins de fer luxembourgeois (CFL), Belgium and France shall, in conjunction with Luxembourg, make any amendments to the basic texts which may prove necessary to permit the application of this Decision. This Decision shall be applied without prejudice to Article 5 of the Belgo-Franco-Luxembourg Convention of 17 April 1946. Article 2 Within the framework of the Community rules applicable and in particular of Article 9 (1) of Council Decision 75/327/EEC, the railway undertakings shall, in accordance with their commercial interests and taking account of costs and the market situation, fix the rates and conditions for the international carriage of goods between Member States. These rates shall be drawn up in the form of company tariffs or special agreements as provided for in this Decision. (1) OJ No C 293, 13.12.1976, p. 51. (2) OJ No C 281, 27.11.1976, p. 2. (3) OJ No L 152, 12.6.1975, p. 3. Article 3 1. The company tariffs shall be offers to customers. They may be general tariffs or special tariffs and may be differentiated in the light of the special nature of various transport services. 2. The company tariffs may be established in the form of common tariff scales offering rates for the whole journey, or, where applicable, in the form of tariffs consisting of the sum of the rates obtained from the scales applicable on the sections of the railway networks concerned. 3. The company tariffs shall be drawn up in such a way as to ensure the best overall remuneration for the services in view of the market situation and to optimize the financial results of the railway undertakings. Article 4 In so far as the railway undertakings, taking account of market requirements and their own interests, establish tariffs with common scales offering rates for whole journeys, the rates set out in those tariffs may be independent of those obtained by adding the rates of the national tariffs. These tariffs shall be drawn up, modified or withdrawn by bilateral or multilateral agreements between the railway undertakings. Article 5 The railway undertakings shall have the commercial independence necessary for intensifying their cooperation in the quotation of transport rates and conditions for international transport in order to pursue common objectives, in particular as regards the creation of revenue pools and the delegation of powers between railway undertakings for the conclusion of special agreements with customers. Article 6 Special agreements may be concluded between the railway undertakings concerned and customers designated by name ; they shall contain rates which take account of conditions of a technical and commercial character peculiar to the type of transport involved. Article 7 In order to promote the attainment of the objectives set out in Council Decision 75/327/EEC, railway undertakings shall apply rates in international goods traffic between Member States intended to: - ensure that the assignable costs specific to thetraffic concerned by this Decision are covered, - make a positive contribution to covering jointcosts. Article 8 Company tariffs shall be published in railway undertakings' tariff notices or by other appropriate means before they are applied ; their publication shall be compulsory only in those Member States where the railway undertakings participate in these tariffs as the network of departure or destination. Article 9 1. Before 1 January 1983 and after consultation with the Commission, the Member States shall adopt the provisions necessary for the implementation of this Decision. 2. At the request of a Member State or if the Commission considers it advisable, the latter shall consult the Member States concerned on the draft provisions referred to in paragraph 1. Article 10 Five years after the entry into force of this Decision, the Commission shall report to the Council on the results of its implementation. The Council shall review the situation in the light of this report and, on a proposal from the Commission, shall take the appropriate decision acting by a qualified majority. Article 11 This Decision is addressed to the Member States. Done at Brussels, 19 July 1982. For the Council The President B. WESTH